Citation Nr: 1448148	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2013, the Veteran and his wife testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

Construing the evidence in the Veteran's favor, degenerative disc disease of the cervical spine is manifested as a result an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a cervical spine disorder as a result of several falls in service.  For the reasons discussed below, the Board finds that service connection is warranted for degenerative disc disease of the cervical spine.

The claim has been granted.  As such, the Board finds that any defect related to VA's duties to notify and assist are moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

The April 2013 VA examination report reflects that the Veteran has degenerative disc disease of the cervical spine, with cervical myelopathy and history of disc herniation, status post cervical discectomy and fusion at C3-4 and C5-6, with subsequent C4 and C5 decompressive laminectomy with C3-C6 fusion.  Thus, the Veteran has a current cervical spine disorder.

The Veteran's service treatment records are silent for any complaints or treatment relating to the cervical spine.  A December 1970 examination report indicates the Veteran's spine was normal.  In a December 1970 report of medical history, the Veteran denied having back trouble of any kind.  A January 1971 examination report also indicated the Veteran's spine was normal.  In a January 1971 report of medical history, the Veteran denied having recurrent back pain.  

An April 1971 service treatment record indicates that the Veteran reported that while he was leaving his house he slipped on ice and put his right hand through the window of the door.  A June 1971 service treatment record indicates he fell on to his hand the night before.  A November 1974 separation examination report indicates that the Veteran's spine and upper extremities were normal.  

The Veteran has asserted that he has a spinal cord injury due to multiple slips and falls while on nuclear submarines in service.  He stated that he fell backwards often, hitting his head, and was compressed to 1300 feet while on the sub for extended periods of time.  See July 2009 claim.  

The Veteran has submitted buddy statements from shipmates who saw him fall in service.  In a letter received in October 2009, S.J.C. stated that he observed the Veteran slip and fall down a gangway.  It appeared that he may have struck his head.  He was reactive but complained of a head and neck pain.  S.J.C. also reported he saw the Veteran fall down the ladder (stairs) and that the Veteran stated he blacked out for second and mentioned a headache.  In a statement received in December 2009, J.C.F. stated that he knew the Veteran fell numerous times.  J.C.F. stated that in one incident the Veteran fell while washing dishes in the galley.  The Veteran said his neck was aching.  In a statement received in December 2009, the Veteran stated that he did not report the injuries from his falls in service.  Although the Veteran's service treatment records do not show that the Veteran had any complaints or treatment related to his cervical spine, two falls are documented.  As lay witnesses, the Veteran and his former crew members are competent to report witnessing him fall.  The Board finds the Veteran's statements and the buddy statements regarding his falls in service to be credible.

The Veteran was evaluated at a VA examination in December 2009.  The VA examination report reflects that the Veteran reported that throughout the years, the first 10 to 20 years after military service, if he extended his head back, he felt a limitation point.  The VA examiner stated that because there was no documentation in his military health record, including separation exam or being seen within the first 4 years after military service, between the witness statements and military documentation, he could not resolve the issue without mere speculation.  As the VA examiner did not provide an opinion, December 2009 opinion has no probative value.

In a December 2010 VA treatment record, a VA neurologist noted that the Veteran reported that when he served on a submarine, he had numerous falls on board that were not reported.  The VA neurologist stated that "While his current [symptoms] are due to sub-acute cord injury re: a central disk herniation in 1993, it is certainly possible that he had a pre-existing cervical injury with partial herniation or a rent in the ligamentum flavus while in service that predisposed him to his unusual injury, apparently caused by prolonged hyperextension of his neck while scrapping paint from the ceiling of a gymnasium."

In a June 2012 opinion, the VA neurologist stated that "Given the unusual nature of his injury, it is my opinion that it is at least as likely as not that [the Veteran] suffered a cervical spine injury sometime during his service from 1971 to 1974 that predisposed him to this very unusual cervical disk herniation."  The VA neurologist stated that while the Veteran had an unambiguous cervical spine injury in 1993, the presentation and residual deficits were and are strikingly atypical for an acute spinal cord injury and indicate the likelihood of a preexisting underlying injury to the cervical spine.

The Board finds the opinion to be probative.  The VA neurologist provided a rationale for the opinion and as the VA examiner's treating physician, he is familiar with the Veteran's history.  See June 2012 letter.

The Veteran was afforded another VA examination in April 2013.  The VA examiner found that:

Given the absence of any neck condition at enlistment, no evidence of evaluation for or treatment for abnormalities of the neck at separation from active duty status, no evidence in the C-file of care for a neck condition during the first 2 years after separation from active duty status, and even considering the reasoning by his neurologist that given the atypical nature of his presentation with progressive neurological signs that it was plausible that a prior neck injury could have occurred while in the military on the submarine, the first evidence of herniated discs at 2 levels of the cervical spine was in 1993 (18+ years after separation from active duty status), there may have been a prior neck injury prior to the acute presentation with C3-4 and C5-6 disc herniation in [September 1993], but there is still no credible medical evidence to substantiated any neck injury DURING active duty status to serve as this inciting factor for the subsequent development of degenerative disc disease of the neck some 18 years later, and therefore the most likely cause for the degenerative disc disease, multilevel of cervical spine, with cervical myelopathy and history of disc herniation status post cervical discectomy and fusion at C3-4 and C5-6, with subsequent C4 and C5 decompressive laminectomy with C3-C6 fusion is aging, an active lifestyle involving the physical duties of a painter (overhead painting with neck extension), and an intervening interceding injury in the summer of 1993.

Although the VA examiner provided a full rationale for the opinion, the examiner focused on the lack of medical evidence supporting the Veteran's contention that he fell and hurt his neck in service.  As discussed above, as a lay person, the Veteran is competent to report falling in service and feeling pain in his neck following the falls.  The Board finds the Veteran's statements and buddy statements from his former crewmembers to be credible.  As the examiner focused on the fact that there was no medical evidence of a neck injury in service, and did not appear to consider the Veteran's reports of his falls in service to be credible, the Board finds the opinion to lack probative value.

The Board finds the overall evidence is at least in equipoise as to whether the Veteran's degenerative disc disease of the cervical spine is related to service.  The Board finds the Veteran's report of falls in service to be credible.  As discussed above, the Board finds the June 2012 opinion of the VA neurologist that it is at least as likely as not that the Veteran suffered a cervical spine injury during service that predisposed him to his cervical disk herniation to be probative.  The opinion indicates the Veteran's current cervical spine disorder is related to an in-service cervical spine injury.  The December 2010 and April 2013 opinions lack probative value for the reasons discussed above.  There are no other negative nexus opinions of record.  Construing the evidence in the Veteran's favor, the Board finds that service connection is warranted for degenerative disc disease of the cervical spine.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


